Exhibit 10.11.6

 

SECOND AMENDMENT TO PIER 1 IMPORTS, INC.

2006 STOCK INCENTIVE PLAN (OMNIBUS PLAN)

RESTATED AS AMENDED THROUGH MARCH 25, 2008

 

WHEREAS, Pier 1 Imports, Inc. has heretofore adopted the Pier 1 Imports, Inc.
2006 Stock Incentive Plan (the “Plan”) effective March 23, 2006;

 

WHEREAS, the Plan was restated as amended through March 25, 2008;

 

WHEREAS, the Plan was amended by a First Amendment effective December 15, 2008;

 

NOW, THEREFORE, the Plan is amended as follows:

 

1.                                       Subsection (f) of Paragraph II of the
Plan is replaced with the following:

 

“(f)                              “Common Stock” means the common stock, par
value $0.001 per share, of the Company or any security into which such common
stock may be changed by reason of any transaction or event of the type described
in Paragraph XII.”

 

2.                                       Subsection (p) of Paragraph II of the
Plan is replaced with the following:

 

“(p)                           “Fair Market Value” of the Common Stock on any
date means the closing sale price per share (or if no closing sale price is
reported, the average of the bid and ask prices or, if more than one in either
case, the average of the average bid and the average ask prices) on that date as
reported in the composite transactions table for the principal U.S. national or
regional securities exchange on which the Common Stock is listed for trading.
The Fair Market Value will be determined without reference to after-hours or
extended market trading. If the Common Stock is not listed for trading on a U.S.
national or regional securities exchange on the relevant date, then the “Fair
Market Value” of the Common Stock will be the average of the bid and ask prices
(or, if more than one in either case, the average of the average bid and the
average ask prices) for the Common Stock in the over-the-counter market on the
relevant date as reported by Pink OTC Markets Inc. or similar organization. If
the Common Stock is not so quoted, the “Fair Market Value” of the Common Stock
will be such other amount as the Committee may ascertain reasonably to represent
such “Fair Market Value.” All such determinations of “Fair Market Value” shall
be in accordance with the requirements of Treasury Regulation
section 1.409A-1(b)(5)(iv), or its successor.

 

3.                                       The first sentence of subsection (b) of
Paragraph IX of the Plan is replaced with the following:

 

“To comply with section 162(m) of the Code for any Performance Award granted to
a “covered employee” [within the meaning of Treasury Regulation section 1.162-27
(c)(2)], the Committee shall establish the Performance Measures applicable to a
Performance Award either (i) prior to the beginning of the performance period or
(ii) within ninety (90) days after the beginning of the performance period if
the outcome of the performance targets is substantially uncertain at the time
such targets are established, but not later than the date that twenty-five
percent (25%) of the performance period has elapsed.”

 

4.                                       All terms used in this Second
Amendment, unless specifically defined herein, have the same meanings attributed
to them in the Plan. As amended hereby, the Plan is specifically ratified and
reaffirmed.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the party hereto has caused this Second Amendment to be
executed effective as of August 17, 2009.

 

 

PIER 1 IMPORTS, INC.

 

 

 

 

 

By:

 

 

 

Michael A. Carter

 

 

Senior V.P. and General Counsel,

 

 

Secretary

 

--------------------------------------------------------------------------------